Citation Nr: 1234709	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 3, 1999, for the award of service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In August 2000, the RO issued a rating decision granting service connection for posttraumatic stress disorder (PTSD), effective from March 3, 1999, the date of a claim to reopen.  Although provided notice thereof, the Veteran did not perfect an appeal of the assigned effective date.

2.  In August 2007, the Veteran filed a claim for entitlement to an effective date prior to March 3, 1999, for the award of service connection for PTSD.


CONCLUSION OF LAW

The Veteran's August 2007 claim of entitlement to an effective date prior to March 3, 1999, for the award of service connection for PTSD, was not timely filed and must be dismissed.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.302(a) (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).  The Veteran's instant claim is being dismissed by the Board because the Veteran did not raise the earlier effective date issue in a timely fashion. The claim is therefore being dismissed based on the law, and the duty to notify and assist provisions of the law and regulations are not applicable.

In August 2000, the RO issued a rating decision granting service connection at a 30 percent initial evaluation for PTSD, effective from March 3, 1999.  

Although notice of this decision was sent to the Veteran in August 2000, he did not file a notice of disagreement as to the effective date assigned.  Accordingly, this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 (2010); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

In August 2007, the Veteran submitted a statement requesting an earlier effective date for the award of service connection for PTSD.  

In August 2006, the United States Court of Appeals for Veterans Claims (Court) entered its decision in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In Rudd, the Court held that where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE. Id; see also 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400 (2011).  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim that could be raised at any time. See Rudd, 20 Vet. App. at 299-300.

Based on the precedential holding in Rudd, the Board finds that the Veteran's request for an effective date prior to March 3, 1999, for the award of service connection for PTSD must be dismissed.  The Veteran did not timely appeal the August 2000 rating decision, and that decision is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  To date, the Veteran has not alleged CUE in the August 2000 rating decision.



In summary, the Board has no alternative but to dismiss the appeal without prejudice to any later filing of a CUE claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement). 


ORDER

The claim of entitlement to an effective date prior to March 3, 1999, for the grant of service connection for PTSD is dismissed.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


